IN THE SUPREME COURT OF PENNSYLVANIA



OFFICE OF DISCIPLINARY COUNSEL, :           No. 2028 Disciplinary Docket No. 3
                Petitioner      :
                                :           No. 7 DB 2014
           v.                   :
                                :           Attorney Registration No. 83769
PETER C. IBE,                   :
                Respondent      :           (Out of State)


                                      ORDER


PER CURIAM


       AND NOW, this 18th day of June, 2015, upon consideration of the

Recommendation of the Three-Member Panel of the Disciplinary Board dated May 28,

2015, the Joint Petition in Support of Discipline on Consent is hereby granted pursuant

to Pa.R.D.E. 215(g),

and it is

       ORDERED that Peter C. Ibe is suspended on consent from the Bar of this

Commonwealth for a period of two and one-half years, and he shall comply with all the

provisions of Pa.R.D.E. 217.